Citation Nr: 9905871	
Decision Date: 03/02/99    Archive Date: 03/11/99

DOCKET NO.  96-13 997	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for a low 
back disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from March 1949 to October 
1952.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, that found that new and material 
evidence had not been submitted to reopen a claim of 
entitlement to service connection for a low back disorder. 

In June 1997, a hearing was held before the undersigned, who 
is the Board member making this decision and who was 
designated by the Chairman to conduct that hearing, pursuant 
to 38 U.S.C.A. § 7107(c) (West Supp. 1998).  

The case was previously before the Board in September 1997, 
when it was remanded for additional records.  The requested 
development has been completed to the extent necessary and 
the Board now proceeds with its review of the appeal. 


FINDINGS OF FACT

1.  In May 1979, the Board denied entitlement to service 
connection for a low back disorder.

2.  Evidence has not been presented or secured since the May 
1979 Board decision that is so significant that it must be 
considered in order to fairly decide the merits of the claim.



CONCLUSIONS OF LAW

1.  The May 1979 Board decision denying entitlement to 
service connection for a low back disorder is final.  
38 U.S.C.A. § 7103(a) (West Supp. 1998); 38 C.F.R. § 20.1100 
(1998).

2.  Evidence received since the May 1979 Board decision 
denying entitlement to service connection for a low back 
disorder is not new and material evidence, and the veteran's 
claim has not been reopened.  38 U.S.C.A. § 5108 (West 1991); 
38 C.F.R. § 3.156 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Establishing service connection on a direct basis for a 
disability requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.304 (1998); Cuevas v. Principi, 3 Vet. App. 542, 548 
(1992); Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

"Alternatively, under 38 C.F.R. § 3.303(b), service 
connection may be awarded for a 'chronic' condition when:  
(1) a chronic disease manifests itself and is identified as 
such in service . . . and the veteran presently has the same 
condition; or (2) a disease manifests itself during 
service . . . but is not identified until later, there is a 
showing of continuity of symptomatology after discharge, and 
medical evidence relates the symptomatology to the veteran's 
present condition."  Rose v. West, 11 Vet. App. 169 (1998), 
citing Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).  

Service connection may also be established for a current 
disability on the basis of a "presumption" under the law 
that certain chronic diseases manifesting themselves to a 
certain degree within a certain time after service must have 
had their onset in service.  38 U.S.C.A. §§ 1110, 1112 (West 
1991 & Supp. 1998); 38 C.F.R. §§ 3.303, 3.304, 3.307, 
3.309(a) (1998).  Service connection for arthritis may be 
established based on a legal "presumption" by showing that 
it manifested itself to a degree of 10 percent or more within 
one year from the date of separation from service.  
38 U.S.C.A. § 1112 (West 1991 & Supp. 1998); 38 C.F.R. 
§§ 3.307, 3.309 (1998). 

Decisions of the Board are final. 38 U.S.C. §  7104 (a)(West 
1991); 38 C.F.R. §  20.1100 (1998) Where, as here, a final 
Board decision exist on a claim, that claim may not be 
thereafter reopened and allowed, and a claim based upon the 
same factual basis may not be considered by the Board.  38 
U.S.C. §  7104(b).  Similarly, when a claim is denied by the 
RO, and the claimant fails to file a timely notice of 
disagreement (NOD) (See Pearson v Brown, 5 Vet.App. 449, 450 
(1993) failure to appeal an RO decision within the one year 
period renders the decision final.) as prescribed by 38 
U.S.C. §  7104(b)(1), that decision becomes final and the 
claim may not be reopened.  The exception is that if new and 
material evidence is presented or secured with respect to the 
claim, the Secretary shall reopen the claim and review the 
former disposition. See 38 U.S.C. §  5108, 7104.  The U.S. 
Court of Appeals for the Federal Circuit (Federal Circuit) 
has specifically held that the Board may not consider a 
previously and finally disallowed claim unless new and 
material evidence is presented, and that before the Board may 
reopen such a claim, it must so find.  See Barnett v. Brown, 
83 F. 3d 1380, 1383 (Fed. Cir. 1996).

 "material evidence" adopted by VA under 38 
C.F.R. § 3.156(a) as a reasonable interpretation of an 
otherwise ambiguous statutory term (found under 38  U.S.C. 
§ 5108) and, without sufficient justification or explanation, 
rewrote the statute to incorporate the definition of 
materiality from an altogether different government benefits 
scheme.  Pursuant to the holding in Hodge, the legal hurdle 
adopted in Colvin and related cases, see e.g. Sklar v. Brown, 
5 Vet. App. 140, 145 (1993), Robinette v. Brown, 8 Vet. App. 
69 (1995) and Evans v. Brown, 9 Vet. App. 273 (1996), that 
required reopening of claim on the basis of "a reasonable 
possibility that the new evidence, when viewed in the context 
of all the evidence, both new and old, would change the 
outcome" of the case was declared invalid.  Thus, the Court 
held in Hodge that the legal standard that remains valid was 
that contemplated under 38 C.F.R. § 3.156(a) that requires 
that in order for new evidence to be material, the new 
evidence should "bear[ ] directly and substantially upon the 
specific matter under consideration . . .[and] must be "so 
significant that it must be considered in order to fairly 
decide the merits of the claim."

In Elkins v. West, ____ Vet.App.____, No. 97-1534 (Feb. 17, 
1999), the Court held that the two-step process set out in 
Manio, for reopening claims became a three-step process under 
the Federal Circuit's holding in Hodge, and is in effect a 
less restrictive standard based on the language of 38 C.F.R. 
3.156(a).   The Court held in Elkins that now the Secretary 
must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Secretary must determine whether, 
based upon all the evidence and presuming its credibility, 
the claim as reopened is well grounded pursuant to 38 U.S.C. 
§ 5107(a); and third, if the claim is well grounded, the 
Secretary may evaluate the merits after ensuring the duty to 
assist under 38 U.S.C. § 5107(b) has been fulfilled.  

The Court further added that the Federal Circuit in Hodge 
effectively "decoupled" the relationship between 
determinations of well-groundedness and of new and material 
evidence by overruling the reasonable-possibility-of-a-
change-in-outcome prong established by Colvin.  There is no 
duty to assist in the absence of a well-grounded claim.  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997) cert. denied, 
sub nom.  Epps v. West, 118 S.Ct. 2348 (1998).  See also 
Winters v. West, ___ Vet.App.___ (1999) (en banc), No. 97-
2180 (U.S. Vet.App. Feb 17, 1999).

Accordingly, the Board will consider whether new and material 
evidence has been submitted in accord with the holding in 
Hodge, supra.  No prejudice to the appellant is exercised by 
the Board's appellate disposition herein for two reasons: (1) 
the veteran was provided notice of the applicable law and 
regulations pertaining to new and material evidence, 
specifically 38 C.F.R. § 3.156, and, (2) the Board's review 
of the claim under the more flexible Hodge standard accords 
the appellant a less 
stringent "new and material" evidence threshold to 
overcome.  Cf. Bernard v. Brown, 4 Vet. App. 384 (1993); see 
also Fossie v. West, No. 96-1695 (U.S. Vet. App. Oct. 30, 
1998).

The veteran originally filed a claim for service connection 
for "back trouble" in February 1953.  The RO denied the 
claim in June 1953 and notified the veteran of the decision 
by letter dated June 8, 1953.  The veteran did not appeal the 
RO's decision, which thus became final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. §§ 20.200, 20.302 (1998); 
see Beausoleil v. Brown, 8 Vet. App. 459, 461 (1995). 

In August 1964, the RO confirmed its denial of service 
connection for a back condition and notified the veteran of 
the decision by letter dated August 25, 1964.  He did not 
appeal.

The RO again denied entitlement to service connection for a 
low back disorder in September 1977.  The veteran appealed 
the RO's decision to the Board.  In May 1979, the Board 
denied the veteran's claim of entitlement to service 
connection for a low back disorder on the grounds that there 
was no medical evidence of a back disorder during active 
service and that the veteran's inservice back pain was acute.  

The relevant evidence reviewed at the time of the May 1979 
Board decision consisted of the following:  (1) the veteran's 
service medical records; (2) a VA examination report, dated 
in May 1953; (3) an August 1964 report of examination by 
Robert E. Shrout, M.D.; (4) an August 1976 statement from 
Samuel F. Harshberger II, M.D.; (5) a July 1977 statement 
from Robert E. Shrout, M.D.; (6) a July 1977 statement from 
Dr. B.E. Mertens; (7) a VA examination report, dated in 
August 1977; and (8) lay statements of the veteran.

The veteran's service medical records disclose that he 
complained of back pain in June 1951.  He stated that it 
always bothered him a little and that he hurt it one week 
earlier while running.  The examiner noted a little right 
lumbar spasm.  

In July 1951, the veteran again sought treatment for back 
pain.  He described the pain as horizontally across the 
sacrum.  There was no limitation of motion but some pain on 
flexion.  The examiner ordered x-rays of the sacral 
vertebrae, possible congenital deformity.  The x-ray revealed 
slight rotation of the mid-lumbar bodies and convexity to the 
veteran's left.  This was described as a very minimal 
finding.  No congenital anomalies or soft tissue 
abnormalities were noted.  On examination two days later, the 
veteran stated that he continued to have back pain.

On examination in June 1952, the veteran reported episodes of 
low back pain, mostly in the left flank.  He stated that he 
was told that he had muscle weakness.  He also complained of 
episodes of pain in the left hip joint.  The examiner's 
impression was questionable arthritis.  However, subsequent 
x-rays of the hips were negative.  On separation examination 
in October 1952, examination of the veteran's spine was 
normal.

The veteran was afforded a VA examination in May 1953.  He 
complained of pain across the lower back.  He denied any 
injury to the back.  Physical examination of the lumbar spine 
was normal.  X-rays of the lumbar spine showed loss of lumbar 
spine curvature as demonstrated in the lateral view.  There 
were no other significant findings.  The examiner diagnosed 
"History of painful back."

The veteran was examined by Robert E. Shrout, M.D. in August 
1964.  He gave a history of back pain and discomfort since 
age 18.  X-rays were interpreted as showing mild rotary 
scoliosis to the left in the lumbar spine with secondary 
scoliosis to the right in the dorsal spine.  Dr. Shrout 
diagnosed unstable low back with involvement of lower 
thoracic spine.  Dr. Shrout further indicated that he had 
previously examined the veteran in December 1959.

In August 1976, Samuel F. Harshberger II, M.D. reported that 
he had treated the veteran for low back pain since February 
1976.  Dr. Harshberger indicated that the veteran's pain 
"may be on the basis of some degenerative arthritis of the 
L5, S1 facet joints, and could be on the basis of a herniated 
intervertebral disc."

In July 1977, Dr. Shrout reported the veteran had been his 
patient intermittently for approximately 20 years, with 
primary complaint of an unstable low back condition that 
caused sciatica down the left leg.

Dr. B.E. Mertens also reported in July 1977 that he treated 
the veteran off and on from 1952 to 1962.  The diagnosis was 
sciatica, left pelvis and leg.

On VA examination in August 1977, the veteran gave a history 
of treatment for a low back disorder as early as 1953.  He 
stated that his low back pain began during active service in 
1950 or 1951, and had existed for approximately 26 years.  He 
could not recall a single day without pain.  X-rays of the 
lumbar spine revealed minimal degenerative arthritis and 
moderate disc narrowing between L5 and S1.  The examiner 
diagnosed degenerative arthritis of the lumbar spine with 
narrowing at L5 and S1 intervertebral space.

In a January 1979 written statement, the veteran stated that 
he was treated by unqualified medical personnel during active 
service who were unable to diagnose his back disorder.  He 
stated that he knew for a fact that his current back disorder 
had its onset during active service and/or was related to the 
inservice back complaints.  He further indicated that the May 
1953 VA examiner correctly interpreted his x-rays, or that 
the x-rays failed to reveal the cause of his back pain.

Evidence associated with the claims file subsequent to the 
May 1979 Board decision consists, in pertinent part, of the 
following:

(1)  Statements from the veteran, including testimony 
presented at a personal   hearing before the Board in June 
1997, indicating that he injured his low back during active 
service, that the inservice examiners were inexperienced and 
unable to diagnose his back disorder, and that he has been 
treated for this condition continuously since his separation 
from service.

(2)  VA treatment records of the veteran, including several 
reports of hospitalization, dated from 1993 to 1997.  Some of 
these records pertain to disabilities other than a low back 
disorder, but show additional treatment for this condition as 
well, including diagnoses of lower back pain with herniated 
disc (L4-L5); and

(3)  Private treatment records of the veteran from Sacred 
Heart Hospital, dated in July 1996, showing diagnoses of 
sciatica and degenerative disc disease. 

The evidence received subsequent to May 1979 is presumed 
credible for the purposes of reopening the appellant's claim 
unless it is inherently false or untrue, or it is beyond the 
competence of the person making the assertion.  Duran v. 
Brown, 7 Vet. App. 216, 220 (1995); Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  See also Robinette v. Brown, 8 
Vet. App. 69, 75-76 (1995).

At the time of the May 1979 Board decision, there was no 
evidence of a nexus between the veteran's post-service low 
back disorder and his inservice symptomatology.  Therefore, 
in order to be material, there would have to be competent 
evidence tending to show that the veteran's current 
disability had its onset during active service or within any 
appropriate presumptive period (if arthritis) or was somewhat 
associated with his inservice symptomatology.  Any "new" 
evidence would have to bear directly and substantially upon 
this matter and be so significant that it must be considered 
in order to fairly decide the merits of the claim.

The veteran's lay statements (item 1), including his 
contentions that his current low back disorder had its onset 
during active service and that the inservice examiners failed 
to diagnose it, are essentially a repetition of his previous 
assertions, and are basically cumulative and not new.  See 
Paller v. Principi, 3 Vet. App. 535, 538 (1992) 
(distinguishing corroborative evidence from cumulative 
evidence).   Moreover, the veteran's lay statements are not 
competent in this regard.  See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).

With respect to the post-service medical evidence that was 
not of record at the time the Board previously denied this 
claim in May 1979 (items 2 and 3), where this evidence 
reflects diagnosis and treatment of a low back disorder after 
the veteran's separation from service, the Board finds that 
it is cumulative.  In May 1979, the Board had before it 
medical evidence showing a documented history of a low back 
disorder after service.  The complaints and medical findings 
presented in these additional reports are essentially no 
different from those noted previously, as reviewed by the 
Board in 1979.  None of the cited records in any way provide 
a medical linkage of the veteran's current disability with 
his active military service. To the extent that the post 1979 
records reflect treatment for other medical conditions, even 
if new, they are not probative with respect to the issue of 
entitlement to service connection for a low back disorder, 
and are therefore not material.  This evidence is not so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  As stated above, what is 
lacking here is the kind of evidence needed to reopen this 
case, i.e., evidence which would tend to show that the 
veteran's post-service low back disability is related to his 
inservice symptomatology.

New and material evidence has not been submitted to reopen 
the claim of entitlement to service connection for a low back 
disorder, and the May 1979 Board rating decision remains 
final.  38 U.S.C.A. §§ 5108 (West 1991); 38 C.F.R. § 3.156 
(1998).  

Where a claimant refers to a specific source of evidence that 
could reopen a finally denied claim, VA has a duty to inform 
him of the necessity to submit that evidence to complete his 
application for benefits.  See Graves v. Brown, 6 Vet. App. 
166, 171 (1994).  VA has no outstanding duty to inform the 
veteran of the necessity to submit certain evidence, 
38 U.S.C.A. § 5103(a) (West 1991), in this case, because 
nothing in the record suggests the existence of evidence that 
might reopen the finally denied claim for service connection 
for a low back disorder.  Although it appears that the RO 
requested medical records dated only from 1996 forward from 
the VA Medical Center in Tampa, Florida, (as opposed to from 
1980 forward), additional development to obtain these records 
is unnecessary in view of the medical evidence currently of 
record.  See Franzen v. Brown, 9 Vet. App. 235 (1996) (VA's 
obligation under 5103(a) to assist claimant in filing his 
claim pertains to relevant evidence which may exist or could 
be obtained).  Additional evidence of a low back disorder 
many years after service would be cumulative.  There is no 
basis for speculating that this evidence would provide any 
nexus evidence, or any other significant evidence, to reopen 
the claim.  Accordingly, the Board concludes that VA did not 
fail to meet its obligations with regard to this claim under 
38 U.S.C.A. § 5103(a) (West 1991).


ORDER

New and material evidence not having been submitted, the 
claim of entitlement to service connection for a low back 
disorder is not reopened, and the appeal is denied.



		
	JOAQUIN AGUAYO-PERELES
Member, Board of Veterans' Appeals


 Department of Veterans Affairs

